UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Global Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2007 Date of reporting period: July 31, 2007 Item 1. Schedule of Investments: Putnam Global Equity Fund The fund's portfolio 7/31/07 (Unaudited) COMMON STOCKS (99.0%)(a) Shares Value Airlines (1.4%) Singapore Airlines, Ltd. (Singapore) (NON) 2,398,000 Automotive (4.0%) Nissan Motor Co., Ltd. (Japan) 2,044,000 21,680,109 Suzuki Motor Corp. (Japan) 2,217,700 64,393,429 Banking (11.7%) Allied Irish Banks PLC (Ireland) 809,595 21,194,685 Bank of America Corp. (SEG) 1,269,323 60,191,297 Bank of Ireland PLC (Ireland) 500,729 9,564,819 Barclays PLC (United Kingdom) 1,170,164 16,444,885 Credit Agricole SA (France) 1,042,379 39,799,662 KBC Groupe SA (Belgium) 137,900 17,946,502 Royal Bank of Scotland Group PLC (United Kingdom) 3,613,246 43,304,286 Societe Generale (France) 126,366 21,647,592 UniCredito Italiano SpA (Italy) 2,664,849 22,494,826 Basic Materials (0.7%) Antofagasta PLC (United Kingdom) 61,300 899,211 Sumitomo Metal Mining Co., Ltd. (Japan) 573,000 13,861,861 Beverage (1.3%) InBev NV (Belgium) 190,277 15,250,725 PepsiCo, Inc. 194,300 12,749,966 Chemicals (1.2%) CF Industries Holdings, Inc. 449,500 Computers (0.4%) IBM Corp. (S) 83,200 Conglomerates (3.2%) Mitsubishi Corp. (Japan) 1,895,900 55,855,451 Vivendi SA (France) 305,230 12,958,726 Consumer (1.0%) Matsushita Electric Industrial Co., Ltd. (Japan) 1,187,000 Consumer Goods (2.0%) Reckitt Benckiser PLC (United Kingdom) 825,362 Consumer Services (0.9%) Ashtead Group PLC (United Kingdom) 6,999,500 Electric Utilities (0.7%) PG&E Corp. 359,900 Electronics (0.8%) Atmel Corp. (NON) 958,000 5,163,620 United Microelectronics Corp. (Taiwan) 23,687,911 13,165,014 Energy (2.7%) National-Oilwell Varco, Inc. (NON) 293,800 35,288,318 Petroleum Geo-Services ASA (Norway) 960,850 22,864,895 Engineering & Construction (0.2%) Daito Trust Construction Co., Ltd. (Japan) 107,300 Financial (1.6%) JPMorgan Chase & Co. 428,500 18,858,285 Korea Investment Holdings Co., Ltd. (South Korea) 248,440 16,927,944 Food (1.8%) Delhaize Group (Belgium) 430,185 Health Care Services (3.5%) Coventry Health Care, Inc. (NON) 220,000 12,278,200 WellPoint, Inc. (NON) 846,100 63,559,032 Household Furniture and Appliances (0.6%) Whirlpool Corp. (S) 133,307 Insurance (7.1%) Allianz SE (Germany) 277,668 58,459,416 RenaissanceRe Holdings, Ltd. (Bermuda) 252,100 14,495,750 Swiss Re (Switzerland) 569,920 48,686,853 Zurich Financial Services AG (Switzerland) 106,952 31,105,842 Investment Banking/Brokerage (5.2%) Bear Stearns Cos., Inc. (The) 103,400 12,534,148 Credit Suisse Group (Switzerland) 502,463 32,791,822 Deutsche Bank AG (Germany) 76,478 10,375,778 Goldman Sachs Group, Inc. (The) 293,700 55,315,458 Machinery (1.1%) Hyundai Heavy Industries Co., Ltd. (South Korea) 64,760 Manufacturing (1.0%) Hyundai Mipo Dockyard (South Korea) 69,926 Media (1.9%) Viacom, Inc. Class B (NON) 1,094,900 Metals (7.0%) Boliden AB (Sweden) 805,600 18,620,448 Freeport-McMoRan Copper & Gold, Inc. Class B (S) 56,357 5,296,431 JFE Holdings, Inc. (Japan) 143,600 9,832,060 Minara Resources, Ltd. (Australia) 965,921 5,096,129 Salzgitter AG (Germany) 248,449 50,319,417 Teck Cominco, Ltd. Class B (Canada) 816,400 36,272,515 voestalpine AG (Austria) 297,624 24,696,195 Natural Gas Utilities (0.6%) Centrica PLC (United Kingdom) 1,814,497 Office Equipment & Supplies (1.8%) Canon, Inc. (Japan) 747,600 Oil & Gas (9.0%) Chevron Corp. 310,900 26,507,334 China Petroleum & Chemical Corp. (China) 17,028,000 17,864,780 Exxon Mobil Corp. 583,156 49,644,070 Marathon Oil Corp. 902,000 49,790,400 Valero Energy Corp. (S) 789,160 52,881,612 Pharmaceuticals (7.8%) Johnson & Johnson 1,317,600 79,714,800 Pfizer, Inc. 1,749,800 41,137,798 Roche Holding AG (Switzerland) 113,374 20,074,142 Watson Pharmaceuticals, Inc. (NON) 918,168 27,930,671 Real Estate (0.3%) Globe Trade Centre SA (Poland) (NON) (R) 527,688 Regional Bells (2.6%) Qwest Communications International, Inc. (NON) (S) 1,400,127 11,943,083 Verizon Communications, Inc. 1,048,700 44,695,594 Retail (0.6%) Marks & Spencer Group PLC (United Kingdom) 1,089,000 Shipping (3.1%) Mitsui O.S.K. Lines, Ltd. (Japan) 3,703,000 57,736,353 Neptune Orient Lines, Ltd. (Singapore) 71,000 257,754 Orient Overseas International, Ltd. (Hong Kong) 857,000 10,215,970 Software (1.8%) Oracle Corp. (NON) 2,027,600 Technology Services (3.4%) Accenture, Ltd. Class A (Bermuda) (S) 577,700 24,338,501 Computer Sciences Corp. (NON) 376,801 20,980,280 eBay, Inc. (NON) 911,000 29,516,400 Telecommunications (3.5%) Embarq Corp. 230,295 14,229,928 NeuStar, Inc. Class A (NON) (S) 476,100 13,730,724 Sprint Nextel Corp. (S) 2,368,000 48,615,040 Telephone (1.1%) China Netcom Group Corp., Ltd. (Hong Kong) 9,356,700 Tobacco (0.4%) Loews Corp. - Carolina Group 118,100 Total common stocks (cost $1,883,664,229) SHORT-TERM INVESTMENTS (2.6%)(a) (cost $56,346,095) Principal amount Value Short-term investments held as collateral for loaned securities with yields ranging from 5.29% to 5.53% and due dates ranging from August 1, 2007 to September 21, 2007 (d) $56,466,573 TOTAL INVESTMENTS Total investments (cost $1,940,010,324) (b) FORWARD CURRENCY CONTRACTS TO BUY at 7/31/07 (aggregate face value $489,286,625) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $134,512,306 $134,847,028 10/17/07 $(334,722) British Pound 125,474,268 122,607,574 9/19/07 2,866,694 Canadian Dollar 10,401,053 10,487,610 10/17/07 (86,557) Euro 124,664,801 124,416,358 9/19/07 248,443 Japanese Yen 27,507,811 27,532,665 11/21/07 (24,854) Norwegian Krone 53,083,676 52,377,210 9/19/07 706,466 Swedish Krona 11,319,163 11,363,919 9/19/07 (44,756) Swiss Franc 5,773,727 5,654,261 9/19/07 119,466 Total FORWARD CURRENCY CONTRACTS TO SELL at 7/31/07 (aggregate face value $464,173,964) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $23,145,349 $23,422,234 10/17/07 $276,885 British Pound 11,130,296 10,851,265 9/19/07 (279,031) Canadian Dollar 5,767,932 5,809,484 10/17/07 41,552 Danish Krone 30,354 29,637 9/19/07 (717) Euro 61,622,702 61,298,199 9/19/07 (324,503) Japanese Yen 5,513,504 5,513,511 11/21/07 7 Japanese Yen 242,689,597 240,750,850 8/15/07 (1,938,747) Norwegian Krone 16,693,668 16,395,854 9/19/07 (297,814) Swedish Krona 17,267,362 17,127,846 9/19/07 (139,516) Swiss Franc 83,974,483 82,975,084 9/19/07 (999,399) Total FUTURES CONTRACTS OUTSTANDING at 7/31/07 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation S&P 500 Index (Long) 32 $11,695,200 Sep-07 NOTES (a) Percentages indicated are based on net assets of $2,175,380,953 . (b) The aggregate identified cost on a tax basis is $1,940,135,738, resulting in gross unrealized appreciation and depreciation of $330,293,470 and $59,498,589, respectively, or net unrealized appreciation of $270,794,881. (NON) Non-income-producing security. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at July 31, 2007. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At July 31, 2007, the value of securities loaned amounted to $54,700,885. Certain of these securities were sold prior to period-end. The fund received cash collateral of $56,346,095 which is pooled with collateral of other Putnam funds into 55 issues of short-term investments. The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $1,094,520 for the period ended July 31, 2007. During the period ended July 31, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $441,956,425 and $481,894,918, respectively. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at July 31, 2007. At July 31, 2007, liquid assets totaling $24,949,969 have been designated as collateral for open forward contracts and futures contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at July 31, 2007: (as a percentage of Portfolio Value) Australia 0.2% Austria 1.1 Belgium 3.4 Bermuda 1.8 Canada 1.7 China 0.8 France 3.5 Germany 5.5 Hong Kong 1.6 Ireland 1.4 Italy 1.0 Japan 13.5 Norway 1.1 Poland 0.3 Singapore 1.4 South Korea 3.0 Sweden 0.9 Switzerland 6.2 Taiwan 0.6 United Kingdom 7.1 United States 43.9 Total 100.0% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At July 31, 2007, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Equity Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 28, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 28, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 28, 2007
